        Case 1:19-cr-00302-JPB-CMS Document 4 Filed 07/17/19 Page 1 of 1




                                                                               JAMES N. HATTEN, Clerk
                                                                             By:   t             Deputy Clerk



 UNITED STATES OF AMERICA,


 V.                                                    CASE NO. 1:19-MJ-600


                       Defendant



                                      JUDY FLEMING

       The above-named defendant has testified under oath or has filed with the Court

an affidavit of financial status and hereby satisfied this Court that he or she is financially

unable to employ counsel.

       Accordingly, the FEDERAL         FN                  A , INC., is hereby appointed

to represent this defendant in the above-captioned case unless relieved by an Order of

this Court or by Order of the Court of Appeals.

       Dated at Atlanta, Georgia this 17th day of July, 2019.
